EXHIBIT 10.3


Suntrust
Robert R. Lawhon
SunTrust Bank
 
Senior Vice President
401 Commerce Street
 
 
Suite 2100
 
 
Nashville TN 37219
 
 
Tel 615.748.5803
 
 
Fax 615.748.5113
 
 
bob lawhon@suntrust com

   
Re:
Commercial Note and Loan Facility for $500,000 dated August 22, 2008
 
Obligation No. 10969113; Note No. 2.6
 
Collateral Letter
   

Dear Mr. Ludwig:


 
This Sun Trust Collateral Letter dated August 22, 2008 is entered into by and
between SunTrust and Debut Broadcasting Mississippi, Inc. ("Borrower"). Sun
Trust and Borrower simultaneous herewith have entered into a Commercial Note and
Loan Facility in the amount of $500,000 ("the Loan") secured by certain
Collateral owned by Borrower. SunTrust hereby agrees that the Collateral subject
to the Loan is confined only to the radio station assets currently or hereafter
owned by Borrower that relate to Borrower's ownership, control or operation of
certain radio stations located in and around Greenville, MS and known as
WIQQ-FM, WBAQ-FM, WNIX-AM, WNLA-AM and WNLA-FM (the "Greenville Stations"). The
Collateral does not include any radio station assets not used in connection with
the ownership, control or operation of the Greenville Stations that Borrower
presently or in the future owns, controls or operates pursuant to a Time
Brokerage Agreement including but not limited to WBBV-F M and KLSM-FM owned by
Holladay Broadcasting of Louisiana ("Future Stations"), Sun Trust hereby waives
any interest or lien on the Future Stations and will provide Borrower, at
Borrower's expense, with such documentation as Borrower my reasonably request
evidencing Sun Trust 's waiver of any lien on such Future Stations.


Unless otherwise defined herein, the capitalized terms in this Collateral Letter
shall have the meanings contained in the Loan documents. This Collateral Letter
and waiver shall inure to the benefit of and shall be binding upon the heirs,
successors and assigns of' the parties hereto.



     
SunTrust Bank
 
 
 
 
By: /s/ Robert R. Lawhon
 
Robert R. Lawhon
 
Senior Vice President
 
 
 
 
 
Accepted: /s/ Steven Ludwig
 
Steven Ludwig, CEO
 
 
 
 
 
Debut Broadcasting Mississippi, Inc.
 
 
 
By: /s/ Robert Marquitz
 
Robert Marquitz
 
Chairman & President

 